Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 6/18/2020 is made of record.  Claims 1-18 are cancelled; and claims 19-38 are currently pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jian Zhou on 9/15/2021.
Claim 19:
Replace “200%” (line 8) after “from about” (line 8) and before “to about” (line 8) with “20%”.
Claim 24:
Delete “and” (line 8) after “pentafluorophenyl acrylate,” (line 8) and before “pentafluorophenyl methacrylate” (line 9).
Claim 28:
Delete “a siloxane monomer,” (lines 3-4) after “colored dye,” (line 3) and before “and combinations thereof” (line 4).
Claim 31:
Delete “and” (line 8) after “pentafluorophenyl acrylate,” (line 8) and before “pentafluorophenyl methacrylate” (line 9).
Claim 35:
Delete “a siloxane monomer,” (lines 3-4) after “colored dye,” (line 3) and before “and combinations thereof” (line 4).

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The present claims are drawn to an accommodating intraocular lens, comprising a soft hydrophobic acrylic material obtained from a polymerizable composition comprising from about 65 to about 80% by weight of perfluoro-substituted-C-2-C12-alkyl (meth)acrylate, from about 20 to about 35% by weight of at least one C2-C12 alkyl methacrylate and at least one crosslinking agent, provided that the polymerizable composition is free of aryl acrylic monomer, and the acrylic material has a storage modulus of about 0.5 to about 3.0 MPa, and a silicone uptake of less than about 2.0% by weight.
The closest prior art of Your (US 2008/0200982 A1) teach accommodating intraocular lens (abstract) comprising a polymer obtained from alkyl acrylate in amounts of 35 to 65 wt%, fluoroacrylate in amounts of about 15 to about 30% by weight and phenyl acrylate in amounts of 20 to 40% by weight (paragraph 0029); Cleaver (US 3,950,315) teaches a contact lens constructed from a copolymer of methyl methacrylate and fluoroester (abstract).  In a preferred embodiment, the fluorine containing copolymer contains about 10 to about 50% by weight of methyl methacrylate and about 50 to about 90% by weight of perfluoroalkyl ethyl methacrylate (col. 3, lines 14-22); Makabe et al (US 6,262,208 B1) teach ocular lens material (abstract) prepared by polymerizing 35 to 
Hence, the closest prior art do not teach an intraocular lens material obtained from a polymerizable composition comprising a combination of perfluoro-substituted-C-2-C12-alkyl (meth)acrylate in amounts of about 65 to about 80% by weight, crosslinking monomer and substantially free of aryl acrylate monomer, and exhibiting the claimed storage modulus and silicone uptake of less than about 2.0% by weight..
In light of the above, present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764